DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
 
Specification:
Page 36, line 1, the term “fig. 3” should be changed to --fig. 5-- since the water-level detection installation 25 is shown in Fig. 5 and not Fig. 3.


Claims:
Claim 1, line 2, the term “further” should be deleted;
Claim 1, line 4, the phrase --is possible-- should be inserted after “space”;
Claim 1, line 10, the term “it” should be replaced with --the at least one float body--;
Claim 1, line 11, the term “it” should be replaced with --the at least one float body--;
Claim 1, line 13, the term --the-- should be inserted before “walls”;
Claim 2, line 5, the term “shut” should be replaced with --second--.

Claim 5, line 3, the terms --at least one-- should be inserted before both occurrences of the term “float body”;
Claim 6, line 2, the first occurrence of “or” should be replaced with --at least one-- in order to properly refer back to the at least one drive installation;
Claim 6, lines 2-3, the phrase “or comprises at least one of the latter” should be deleted since it is an incomplete phrase.
Claim 7, line 2, the term “or a” should be replaced with --at least one-- in order to properly refer back to the at least one drive installation;
Claim 7, lines 2-3, the phrase “or comprises at least one of the latter” should be deleted since it is an incomplete phrase;
Claim 8, line 2, the term --is-- should be inserted after “installation”;
Claim 8, lines 3-4, the phrase “that is capable of being magnetized and/or is magnetic” should be deleted;
Claim 9, line 2, the term --is-- should be inserted after “that”;
Claim 9, line 3, the term “the” before “operation” should be deleted;
Claim 9, line 3, the phrase --at least one-- should be inserted before “drive”;
Claim 9, line 4, the second occurrence of “the” should be deleted;
Claim 9, line 5, the phrase “the or” should be deleted;
Claim 9, line 6, the first occurrence of “the” should be replaced with --an--;
Claim 9, line 7, the term “an” should be replaced with --the--;

Claim 10, line 3, the phrase --at least one-- should be inserted before “float body” and the term “shut” should be replaced with --second--;
Claim 10, line 5, the term “closed-position” was replaced with --shut-position-- and the term “latter” should be replaced with --at least one of an acoustic and/or optical item of shut-position information--;
Claim 11, line 3, the phrase --at least one-- should be inserted after “wherein the”;
Claim 11, line 5, the term “latter” should be replaced with --at least one of an acoustic and/or optical item of bite information--;
Claim 13, line 2, the phrase “or an” should be replaced with --at least one--;
Claim 13, lines 3-4, the phrase “and/or the bite-detection installation are/is” should be replaced with --is--;
Claim 13, lines 5-6, the phrase “and/or the bite-detection information” should be deleted;
Claim 13, line 6-7, the phrase “one the latter” should be deleted;
Claim 14, line 2, the phrase --at least one-- should be inserted before “lure-receiving”;
Claim 14, line 3, the phrase --at least one-- should be inserted before “float body”;
Claim 16, line 2, the phrase “the main body of” should be deleted and the phrase --at least one-- should be inserted before the term “float body” and the phrase --a main body and-- should be inserted after “comprises”;

Claim 17, line 2, the term “that” should be replaced with --that,-- and the term “the latter” should be deleted;
Claim 17, line 3, the phrase --at least one-- should be inserted before “float body” and the term “part” should be replaced with --part,--;
Claim 17, line 4, the phrase --at least one-- should be inserted before “through opening”;
Claim 18, line 4, the phrase --at least one-- should be inserted before “securing contour” and the phrase --at least one-- should be inserted after “the”;
Claim 18, line 5, the phrase --at least one-- should be inserted before “counter-securing” and the term “shut” should be replaced with --second-- and the phrase --at least one-- should be inserted after “of the”;
Claim 18, line 6, the phrase --at least one-- should be inserted before “float body”;
Claim 18, line 7, the first occurrence of “the” should be deleted and the second occurrence of “the” should be replaced with --a--;
Claim 19, line 2, the phrase “, or at least one,” should be deleted;
Claim 19, line 3, the phrase --at least one-- should be inserted after “of the”;
Claim 19, lines 4-5, the phrase “, or at least one,” should be deleted;
Claim 19, line 6, the phrase “, or at least one,” should be deleted;
Claim 19, line 8, the phrase “, or at least one,” should be deleted; and
Claim 20, line 4, the phrase --at least one-- should be inserted after “said”.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA